         Case 1:20-cr-00021-MN Document 1-1 Filed 02/20/20 Page 1 of 1 PageID #: 7
                                 DEFENDANT INFORMATION SHEET
                                      NOT TO BE DOCKETED


TO: Clerk, U.S. District Court                X     I Felony            I Class A Misdemeanor

DEFENDANT:           Pencheng Lv                                                  I Indictment      X      I Information
DOB (Year Only)                              COUNTY OF OFFENSE:                    New Castle


    OFFENSE(S} & CITATION(S}:                                           MAXIMUM PEN AL TY:

Count I - wire fraud in violation of 18 U.S.C. §            Maximum 20 years imprisonment, 3 years of supervised
1343.                                                       release, $100 special assessment, fine equal to the greater
                                                            of $250,000 or twice the gross loss or gain from the
                                                            offense, restitution



                                                INSTRUCTIONS

         Order to Produce for Arraignment
                                                                                                           at 1:00 p.m.
         on:

        I Issue Arrest Warrant upon signing of Order
        I Issue Summons for Initial Appearance on:       Change of Plea      at

        I Interpreter Needed                        Language



                                     DEFENDANT INFORMATION

Defendant's Address:

City:        Dover                 County:        Kent              State:          DE              Zip:       19901

Date of Arrest:                               Date of 1st Appearance in this District

Bail Set:                          Date Made:                           Remains in Federal Custody


                                                                       Laura D. Hatcher
                                                                       Assistant United States Attorney




                                                                                                     FEB 2 0 2020
